Citation Nr: 1810953	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-16 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right knee.  

2.  Whether new and material evidence has been received with respect to a claim of service connection for a lumbar spine disorder.  

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for bilateral shoulder disorders.

5.  Entitlement to service connection for a neurological disorder of the bilateral hands, to include as secondary to claimed cervical spine and/or bilateral shoulder disorders.

6.  Entitlement to service connection for a neurological disorder of the bilateral lower extremities, to include as secondary to claimed lumbar spine disorder.

7.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disability.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran has verified periods of active duty service from September 1975 to September 1979, September 1990 through April 1991, and December 2003 through March 2005.  Additionally, the Veteran appears to have several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA/IDT), as well as unverified period(s) of active duty service following January 2001, as discussed further below.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The lumbar spine, cervical spine, bilateral shoulders, bilateral hands, bilateral lower extremities, and left knee issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

Throughout the appeal period, the Veteran's right knee has not had flexion limited to less than 30 degrees, extension limited to greater than 10 degrees, recurrent subluxation or lateral instability; ankylosis, meniscal impairment resulting in dislocated cartilage, effusion or locking symptomatology; genu recurvatum; or, resulted in tibia or fibula impairment.


CONCLUSION OF LAW

The criteria for establishing an evaluation in excess of 20 percent for osteoarthritis of the right knee have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In determining the appropriate disability rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

In this case, the Board reflects that the Veteran filed his claim for increased disability rating of his bilateral knee disabilities on October 29, 2013.  In conjunction with this decision, the Board has therefore considered the evidence of record since October 29, 2012.  See 38 C.F.R. § 3.400(o).  Throughout the appeal period, the Veteran's right knee disability has been assigned a 20 percent evaluation under Diagnostic Code 5010-5260.  

Diagnostic Codes 5003 and 5010 rate arthritic conditions.  A 10 percent disability rating is warranted when there is X-ray evidence of involvement of two or more major joints or minor joint groups; a 20 percent disability rating is warranted when there is involvement of two or more major joints or minor joint groups with occasional incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2017).  Additionally, a 10 percent disability rating is warranted for noncompensable limitation of motion for effected joints, provided that there is objective X-ray evidence of arthritis and objective evidence of swelling, muscle spasm, or other satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Although the Board acknowledges that the Veteran has osteoarthritis of his right knee, the Veteran has already been assigned the highest possible disability rating under Diagnostic Codes 5003 and 5010 throughout the appeal period.  Thus, a higher disability rating is not applicable for the Veteran's right knee disability respecting Diagnostic Codes 5003 and 5010, and the Board will no longer discuss those Diagnostic Codes in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

The Board notes that the normal range of motion of the knee is to zero degrees (full extension) to 140 degrees (full flexion).  38 C.F.R. § 4.71a, Plate II.

When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent disability rating may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent disability rating may be assigned.  When extension is limited to 15 degrees, a 20 percent disability rating may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent disability rating is assignable.  A 50 percent disability rating may be assigned when extension of the leg is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent disability rating.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5256 provides a 30 percent disability rating for favorable ankylosis of the knee joint in full extension, or unfavorable ankylosis in slight flexion between zero and 10 degrees.  A 40 percent disability rating is warranted for unfavorable ankylosis in flexion between 10 and 20 degrees, and a 50 percent disability rating is warranted for unfavorable ankylosis between 20 and 45 degrees.  Finally, a 60 percent disability rating is warranted for extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Turning to the evidence of record, the Veteran was initially scheduled for a right knee VA examination in August 2014, although he failed to report for that examination.  The Veteran was initially denied any increased evaluation in this case for failing to report to his VA examination under 38 C.F.R. § 3.655.  

However, the Veteran repeatedly indicated that he was homeless throughout the appeal period; after several attempts and following a remand by the Board in October 2016, the Veteran was finally scheduled for, properly notified of, and presented at a VA right knee examination in September 2017.  

During that examination, the Veteran was diagnosed with right knee strain and arthritis; the Veteran reported constant pain in his right knee.  He denied any flare-ups.  On examination, the Veteran's right knee was noted to have flexion to 140 degrees and extension to 0 degrees; the examiner noted that it was normal range of motion, without any pain noted on examination or during weightbearing.  There was no objective evidence of crepitus or localized pain or tenderness.  The examiner further noted that there was no additional functional loss after repetitive use and repeated use testing.  The examiner further noted that there was no ankylosis of the right knee.  Muscle strength testing of the right knee was normal and there was no muscle atrophy.  The VA examiner found there was no history of recurrent subluxation or lateral instability and the examiner noted instability testing was not performed.  The Veteran did not require any assistive devices for ambulation.  The examiner found that the Veteran's right knee disability did not impact his ability to work.  Finally, with regards to any Mitchell, the examiner noted that pain, weakness, fatigability, or incoordination did not limit functional ability when used repeatedly over time.  With respect to Correia, the examiner found that active and passive range of motion were medical feasible to test and that there was no evidence of pain on passive range of motion or during non-weightbearing of the right knee.  

September 2017 x-rays associated with the VA examination report indicated that there was no acute fracture or dislocation of either knee, nor was there any joint effusion.  Osteoarthritis was noted, however, most pronounced in the medial compartments.  No meniscal problems were identified.  

The Veteran also submitted Tricare treatment records from a San Diego facility in July 2015; those records show ongoing treatment for osteoarthritis, although there was no specific treatment of his right knee at that time.  

The Board has additionally reviewed VA treatment records from multiple different facilities during the appeal period.  Generally, those records demonstrate that the Veteran is followed for knee pain and he is shown to take medications for his pain.  However, those records do not disclose any specific treatment for the Veteran's right knee disability throughout the appeal period.  

Based on the foregoing evidence, the Board must deny an evaluation in excess of 20 percent for the Veteran's right knee disability.  Specifically, the evidence does not disclose any ankylosis of the right knee, genu recurvatum of the right knee, or any right tibia or fibula impairment as a result of his right knee disability.  Therefore, Diagnostic Codes 5256, 5262, and 5263 are inapplicable in this case.  

Moreover, the Veteran's September 2017 right knee x-rays do not demonstrate any right knee meniscal impairment, including any joint effusion or cartilage dislocation; nor the Veteran does not indicate any catching or locking of his right knee at any time during the appeal period.  Consequently, a separate evaluation under Diagnostic Code 5258 is not applicable in this case.  

Instead, throughout the appeal period, the Veteran's flexion of the right knee is not shown to be less than 30 degrees, and his right knee does not disclose any limitation of extension during the appeal period.  Although there is noted pain, such does not appear to limit the Veteran's range of motion of his right knee and he had normal range of motion on examination in September 2017; the September 2017 examiner specifically found that there was no additional limitation due to any of the Veteran's pain or other right knee symptomatology at that time.  Accordingly, based on the September 2017 VA examiner's findings, the Board must deny a separate evaluation for compensable limitation of extension in this case, as well as an increased evaluation for his limitation of flexion of the right knee.  

Finally, the Board has contemplated whether a separate evaluation for right knee subluxation/instability is warranted.  The evidence of record, however, does not disclose any recurrent subluxation or lateral instability of the Veteran's right knee during the appeal period.  

Although the Board acknowledges the September 2017 examiner did not conduct joint instability testing on examination, the Board finds such does not result in an inadequate examination in this case, as there is no indication by the Veteran of any joint instability symptoms present at any time during the appeal period.  In this case, the sole complaint of the Veteran is right knee pain; he does not complain of any joint instability, dislocation, buckling, giving way, or any other symptomatology that could reasonably or plausibly be construed as recurrent subluxation or lateral right knee instability.  The Board therefore finds that the September 2017 examination is not inadequate in this case, as the Veteran has not complained of the symptoms which would necessitate such testing on examination.  

In light of the Veteran's lay statements of record and the lack of any evidence or recurrent subluxation or lateral instability of the right knee in the record at any time during the appeal period, the Board must also find that a separate compensable evaluation under Diagnostic Code 5257 is not warranted in this case.  

In short, throughout the appeal period, the Veteran's right knee does not demonstrate flexion less than 30 degrees; limitation of extension greater than 10 degrees; any evidence of recurrent subluxation or lateral instability; ankylosis of the right knee joint; any meniscal impairment of the right knee resulting in dislocated cartilage, effusion or locking symptomatology; or, any tibia or fibula impairment as a result of the right knee disability.  An evaluation in excess of 20 percent for the right knee disability throughout the appeal period must therefore be denied at this time.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

An evaluation in excess of 20 percent for osteoarthritis of the right knee is denied.  


REMAND

The Board previously requested that the AOJ provide a summary of the Veteran's verified service.  In December 2016, the AOJ provided a summary, which indicates several periods of active service from December 2003 through March 2009, but not active duty for that entire period.  The AOJ, however, indicated in the final paragraph of the summary that the summary may be incorrect as there were many conflicting dates, particularly with respect to a July 2012 Form DD-215, which indicated that a separation date should be corrected to March 26, 2009; the AOJ indicated that the Form DD-215 modified the Form DD-214 in the claims file with a separation date of March 26, 2005.  

In the most recent January 2018 codesheet associated with that rating decision, it appears that the AOJ has certified the following periods of active service: September 1975 through September 1979; September 1990 through April 1991; December 2003 through March 2005; July 2005 through March 2006; May 2006 through July 2006; February 2007 through November 2007; and, January 29, 2008 through March 3, 2008.  These dates appear to correspond with the Guard/Reserve Active Service (GRAS) noted in the December 2016 Veterans Information System (VIS) Report.  Such dates also appear to be consistent with the December 2016 VA summary, which also appears to be based on the veracity of the VIS Report dates, as well as the active duty points noted in the November 2013 Retirement Points report, albeit with some discrepancies.

Of record, however, is a Form DD-214, received by VA in September 2014, indicating a period of service beginning on July 31, 2005, with a separation date of February 28, 2006; in the Remarks section, box 18, it was noted that a Form DD-215 would be issued to provide missing information.  The July 2012 Form DD-215, therefore, appears to modify this Form DD-214, and would appear to indicate the Veteran had active service from July 31, 2005 through March 26, 2009, entirely inclusive.  Such a reading, however, appears to be at odds with the VIS Report and the November 2013 Retirement Points report, which do not indicate entirely inclusive periods of active service from July 2005 through March 2009.  

Additionally, the Board notes that the March 3, 2009 date clearly does not match Form DD-215 noted above; nor does it match other orders and a February 2008 Active Duty Report in the Veteran's service personnel records, which documents that the Veteran was released from active duty on February 6, 2008, for severe dental issues.

Furthermore, in the January 2018 rating decision, it appears that VA has withheld compensation benefits for a right knee disability for the period of December 30, 2002 through March 3, 2009, for the reason that he was on active duty.  The Veteran's tinnitus and hearing loss benefits, however, appear to have been withheld for the period of July 18, 2003 through March 3, 2009, also for the reason that he was on active duty.  

Such evidence appears to indicate a period of active service prior to December 2003; such a reading does appear consistent with other orders and service personnel evidence of record, which noted some mobilized service prior to December 2003, but which is not currently accounted for or verified by VA in any of the above summaries of service.  

Moreover, it appears that VA withheld compensation benefits from the Veteran in light of one or multiple periods of currently unverified service prior to December 2003 in 2004 and 2005 (for which a waiver of overpayment was later granted).  It further appears that VA has internally treated the withholding of the Veteran's compensation benefits based on the interpretation of an entirely inclusive period of active duty from December 2002 through March 2009-which may be based on the Form DD-215 of record-while denying the issues at bar using a different interpretation of the certified/verified periods of active service.

Finally, there are additional orders which appear to indicate that there was a separation from active duty in May 2008 that may be unaccounted for, which also appears to be consistent with a reading of the November 2013 Retirement Points report.  

Based on the above discrepancies and potentially some additional unverified periods of service, the Board must remand this claim in order for the AOJ to clarify and further verify all periods of active duty, ACDUTRA, and INACDUTRA/IDT, as previously requested in the October 2016 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Furthermore, the Board acknowledges that the AOJ obtained VA examinations and medical opinions with respect to the lumbar spine, cervical spine, left knee, bilateral shoulders, and neurological disorders of the bilateral upper and lower extremities in September 2016.  It, however, is apparent that the VA examiner(s) who performed those examinations were mis-informed as to the Veteran's periods of military service.  

For example, with regard to the Veteran's lumbar spine disability, the examiner at that time appears to indicate that a motor vehicle accident after March 2005 (the exact date of that motor vehicle accident was never indicated by the VA examiner, although it was noted as being referenced in an April 2007 VA mental health treatment record, which indicated that it occurred either in March 2005 or March 2007) either aggravated or caused the Veteran's current lumbar spine disability.  The examiner is clearly unaware that after March 2005, the Veteran appears to have significant periods of military service and has not considered those periods of service.  Additionally, the examiner's opinion appears to indicate that the Veteran's lumbar spine disorder pre-existed his period service that began in December 2003, although he was unaware of that there may be a period of unverified service prior to December 2003.  

These factual inaccuracies, particularly as related to the Veteran's periods of service, are apparent in all of the VA medical opinions obtained at that time.  Therefore, on remand, VA must afford the Veteran additional VA examinations of his claimed disorders with an examiner who has not previously participated in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Finally, the Veteran indicated in a June 2017 statement that his Army National Guard unit in Raleigh, North Carolina should have his service treatment and personnel records.  It does not appear that any attempt to request service treatment and personnel records from that state department were made.  

Consequently, on remand, the AOJ should make attempts to obtain those identified service treatment and personnel records, as well as any outstanding VA treatment records should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran asking him to provide any and all information-including any orders or service personnel records-regarding the specific dates of his periods of military service after January 2001.  The Veteran and his representative should provide the exact dates of any period of active duty, ACDUTRA or INACDUTRA/IDT.  

2.  Then, the AOJ should attempt to obtain through official sources any of the Veteran's service treatment and personnel records that are not currently associated with the claims file, particularly any Army National Guard records from the state department in Raleigh, North Carolina.  After following the appropriate procedures, if the service records have not been obtained and it is determined that further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

3.  Afterwards, the AOJ should verify, through official sources (Service Department, Defense Financing and Accounting Service (DFAS), etc.) all periods of active duty, ACDUTRA and INACDUTRA/IDT that the Veteran has had since January 2001.  

The AOJ must place a memorandum in the file regarding all periods of service that the AOJ has verified for VA purposes, to specifically include whether the Veteran had an entire period of active duty service from December 2003 through March 2009, as implicated by the Forms DD-214 and 215 in the file, as well as any periods of service that may exist prior December 2003 and subsequent to March 2009.  The AOJ must include the basis for their verification of service and how they arrived at the dates verified in the memorandum.  

4.  Obtain any and all VA treatment records not already associated with the claims file from the East Orange VA Medical Centers, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

5.  Following completion of the above, ensure that the Veteran is scheduled for a comprehensive orthopedic and neurological VA examination with appropriate examiner(s) who have not previously participated in this case of his claimed lumbar spine, cervical spine, left knee, bilateral shoulders, and neurological disorders of the bilateral upper and lower extremities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

An updated and correct list of all service dates for the Veteran must be provided to the examiner(s) for this examination.

Following examination of the Veteran and review of the claims file, the examiner must indicate any and all lumbar spine, cervical spine, left knee, bilateral shoulder, and bilateral leg/hand disorders found, to include any arthritic conditions thereof, or any neurological conditions of the bilateral upper and lower extremities.  

Then, the examiner should opine whether identified disorders found at least as likely as not (50 percent or greater probability) began in or is otherwise related to any period of verified military service as presented to the examiner.  

For any disorder that was found to pre-exist any verified period of military service, the examiner must opine whether any permanent worsening of that disorder occurred as a result of that subsequent period of military service, as opposed to being a result of the normal progression of that disease.  

Next, the examiner should opine whether any of the Veteran's identified disorders (but particularly any identified neurological conditions) are at least as likely as not either (a) caused by; or (b) aggravated (i.e., chronically worsened) by the Veteran's service-connected right knee disability or any other claimed disorder.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

6.  Following any additional indicated development, review the claims file and readjudicate the Veteran's service connection claims for cervical spine, left knee, and bilateral shoulder disorders, as well as neurological disorders of the bilateral upper and lower extremities, and his claim to reopen service connection for a lumbar spine disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the mattes the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


